                                                                           JS-6
 1    Brett C. Drouet, Esq., SBN 192889
      Allan L. Dollison, Esq., SBN 177299
 2    LAW OFFICES OF JACOB EMRANI
      714 W. Olympic Blvd.
 3    Suite 300
      Los Angeles, CA 90015
 4    brett@calljacob.com
      allan@calljacob.com
 5
      Attorney for Plaintiff
 6    DOLORES MARIN
 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    DOLORES MARIN,                            CASE NO.: 2:19-cv-02189-RSWL-Ex
                                                Judge: Hon. Ronald S.W. Lew
12                        Plaintiff,
13    v.                                        ORDER OF DISMISSAL
                                                PURSUANT TO FEDERAL RULE
14    VAKHTANG GOCHIASHVILI; A &                OF CIVIL PROCEDURE 41(a)(2)
      IN GROUP, LLC and DOES 1 through
15    50,
16                        Defendants.
                                                Courtroom: 8D
17                                              District Judge: Hon. Ronald S.W. Lew
                                                Complaint Filed: 2/1/19
18                                              Complaint Transferred: 3/22/19
                                                Trial Date: Vacated
19

20
21
           The Court having reviewed the Request for Dismissal filed by Plaintiff
22
     Dolores Marin and GOOD CAUSE APPEARING THEREFORE, this case is
23
     hereby dismissed, in its entirety.
24
     Dated: March 9, 2020                 s/ RONALD S.W. LEW __________
25
                                          RONALD S. W. LEW
26                                        UNITED STATES DISTRICT COURT JUDGE
27

28

                                           1
                      ORDER OF DISMISSAL PURSUANT TO FRCP 41(a)(2)
